Citation Nr: 1625481	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  12-28 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for low back strain. 

2.  Entitlement to service connection for low back strain. 

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for erectile dysfunction. 

5.  Entitlement to a compensable rating for scars of the bilateral thighs and numbness above the left patella.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979. 

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a hearing before the Board by videoconference from the RO in May 2016.  A transcript of the hearing is associated with the claims file.  

The issue of service connection for diabetes mellitus was raised by the Veteran during the May 2016 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of service connection for low back strain and erectile dysfunction and for a compensable rating for scars of the bilateral thighs with numbness above the left patella are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In October 1980, the RO denied service connection for residuals of low back strain; the Veteran did not express disagreement or submit new and material evidence within one year. 

2.  Evidence added to the record since the final October 1980 decision is not cumulative or redundant of the evidence of record at the time of the decision, is material to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the appellant's claim for low back strain.

3.  In May 1988, the RO denied service connection for hypertension; within one year in August 1988, the Veteran submitted new and material evidence relevant to the claim. 

4.  The Veteran's current hypertension did not manifest within one year of active service with a continuity of symptoms after service, nor is the current hypertension caused or aggravated by any aspect of service.  


CONCLUSIONS OF LAW

1.  The October 1980 rating decision that denied service connection for residuals of low back strain is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim for service connection for residuals of low back strain.  38 U.S.C.A. § 5108 (West 2014); 
38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Any procedural due process defects have been corrected during the appeals process.

In September 2010, the RO provided notice that met the requirements to reopen and substantiate claims for service connection.  VA obtained the Veteran's service treatment records and post service VA treatment records through December 2013.  Although the Veteran testified that he had received private medical care, he acknowledged that he could not identify the providers or that they were no longer available so that records could be recovered.   During a Board hearing, the Veteran reported that he was receiving disability benefits from the Social Security Administration (SSA) only for his low back disability.  The Board reviewed the transcript of the May 2016 Board hearing and finds that the undersigned fulfilled the duties required by § 38 C.F.R. 3.103(c)(2) (2015) and Bryant v. Shinseki, 
23 Vet. App. 488 (2010).  The Veteran has not identified any shortcomings in the Board's conduct of the hearings nor in fulfilling VA's duty to notify and assist with respect to the issues decided below. 

As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claim based on the evidence that is of record.

II.  Reopening Claims

Rating actions from which an appeal is not timely perfected become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108; Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b). VA is required to determine whether evidence received during the appeal period is new and material. Bond v. Shinseki, 659 F.3d 1362   (Fed. Cir. 2011).  If new and material evidence is found during this period, the decision does not become final.  Id.   

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed." Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  The focus is not solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Rather, the focus is on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App 273, 283 (1996). 

Regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. 
§§ 5108, 7104 (West 2014) to address the question of whether new and material evidence was necessary, and if so, has been received to reopen the claims for service connection, as those matters go to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).
 
Low Back Strain

In October 1980, the RO denied service connection for residuals of low back strain.  The RO considered the Veteran's service treatment records that did not contain records of clinical treatment for low back strain but did contain a note in a May 1979 discharge physical examination that the Veteran reported pulling a back muscle five months earlier.  The RO also considered the results of a September 1980 VA examination and found that the Veteran did not have residuals of the low back strain that occurred during active service.  The Veteran was notified but did not express disagreement or submit new and material evidence within one year, and the decision is final.  38 U.S.C.A. § 7105. 

The RO received the Veteran's request to reopen the claim in January 2012.  

Since October 1980, the RO received the following evidence: an April 2012 statement from the Veteran describing the circumstances of a low back injury in 1978 and his report of recent treatment at a VA facility; VA outpatient treatment records through December 2013 that contained imaging studies of the lumbar spine,  clinical notations of current symptoms, and diagnoses of multilevel degenerative disc disease and foraminal stenosis; the results of a September 2012 VA examination and medical opinion addressing the thoracolumbar spine; and the Veteran's hearing testimony in which he reported receiving treatment at a VA facility in Bay Pines, Florida in 1982 for an acute episode of low back pain and lower extremity numbness and that he received SSA benefits for a low back disability in March 2014.  

In an October 2012 simplified notice letter, the RO did not explicitly reopen the claim but readjudicated the issue on the merits and denied service connection because the evidence did not show a disease or injury in service.  

The Board finds that the evidence received since the last final disallowance of the claim is new because it had not been previously considered.  The evidence is not cumulative and is material because it provides details of an injury in service, diagnosis of a current lumbar spine disability, and a medical opinion on a relationship of the injury to the current disability.  Moreover, the Veteran's hearing testimony indicates that additional relevant federal records may be available sufficient to trigger VA's duty to assist in the development of the claim.  Therefore, the Board concurs that new and material evidence has been received, and to this extent only, reopens the claim.  The issue is further addressed in the remand section below. 

Hypertension

In May 1988, the RO denied service connection for hypertension.  The RO considered the Veteran's service treatment records that showed an episode of high blood pressure in 1979 and a September 1980 VA examination that showed normal blood pressure.  The RO found that the Veteran did not have a diagnosis of hypertension.  However, in August 1988, within one year of the decision, the Veteran submitted a record of a VA medical diagnosis of essential hypertension.  This evidence was new and material as it addressed the existence of a current disability, the reason for the previous denial.  The RO took action to further develop the claim and scheduled the Veteran for a VA examination, for which he failed to appear.  In August 1989, the Veteran sought to reopen the claim and requested a new examination.  In correspondence in September 1989, the RO advised the Veteran that he did not express timely disagreement with the May 1988 decision and erroneously found that the decision was final without consideration of the timely submission of new evidence within one year.  

The RO next received the Veteran's request to reopen the claim in July 2012.   In September 2013, the RO considered additional VA outpatient treatment records and obtained a VA medical opinion dated in October 2012.  The RO reopened the claim but denied service connection for hypertension on the merits, in part based on the VA medical opinion. 

The Board finds that the May 1988 decision that denied service connection for hypertension was not final because the Veteran submitted new and material evidence of a diagnosis of essential hypertension within one year.  38 C.F.R. § 3.156 (b).  Therefore, the Board will proceed to address the claim based on the entire record without the requirement for new and material evidence. 

III.  Service Connection

The Veteran served as a U.S. Army anti-armor weapons crewman.  He contended in an October 2010 claim, a September 2011 notice of disagreement, and an April 2013 substantive appeal that his hypertension first manifested during active service with a continuity of symptoms since service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Cardiovascular- renal disease including hypertension is among those diseases for which the presumption and use of continuity of symptoms is available.  

Lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a)(1) and (2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009; see also King v. Shinseki, 
700 F.3d 1399 (Fed.Cir. 2012). 

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

For the purposes of establishing service connection, VA employs the definition of hypertension as provided in the rating criteria in 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2015).   See Adjudication Procedures Manual, M21-1, III.iv.E.20.d (2015).  This regulation defines the term hypertension as meaning that the diastolic blood pressure is predominantly 90 mmHg or greater.  Isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mmHg or greater with a diastolic blood pressure of less than 90 mmHg. 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1. VA does not recognize "pre-hypertension" as a disability for service connection purposes.  M21-1, III.iv.4.E.20.e. All blood pressure measurements are expressed below as systolic divided by diastolic pressure in units of millimeters of mercury (mmHg).

Service treatment records show that the Veteran underwent discharge physical examinations in February and May 1979.  Blood pressure measured during the examinations was 112/86 and 116/72 respectively.  Later in May 1979, the Veteran sought treatment for a wound to his left hand.  During the examination and treatment, a clinician noted blood pressure of 140/100.  He advised the Veteran to return to the clinic for additional measurements.  Over a three day period of time, four measurements showed pressure of between 132/ 68 and 156/ 124.  On the last day, a clinician noted the Veteran's reports of headache, dizziness, and nausea but also a possible problem with alcohol abuse.  One day later, blood pressure was 128/84.  The Veteran reported experiencing personal marital problems and excessive alcohol consumption.  The next day, blood pressure was 138/86, and the attending clinician diagnosed "normal tension."  

Shortly after discharge, the Veteran underwent testicular surgery at a VA facility.  Blood pressures were not recorded in the medical reports of record. 

In August 1988, the Veteran sought VA treatment for elevated blood pressure which was measured as 160/100.  The attending clinician noted that the Veteran was using salt in food and was not taking any medications.  The clinician diagnosed essential hypertension and advised reducing salt intake. 

VA outpatient treatment records starting in August 2002 through December 2013 show on going diagnosis of hypertension and prescription medication for control of the disease.

In September 2013, a VA physician noted a review of the claims file and accurately summarized the series of blood pressure measurements in May and June 1979 during active service.  The physician referred to the definition of hypertension recognized by VA and noted that the Veteran had blood pressure elevations in service that were associated with injury, emotional, or alcohol related issues.  The physician found that the elevations in the acute setting would not meet the definition of hypertension and that the Veteran had decreases to normal values without the use of medication.  The physician found no relation between the current hypertension and the episode in service.  

During the Board hearing, the Veteran testified that his hypertension was diagnosed during active service but that he did not seek care from any doctors after service until he was prescribed medication by a private physician starting in 1999.  He did testify that he received VA treatment for an exacerbation of a lumbar spine disorder in 1982 but did not testify that high blood pressure was measured or treated on that occasion. 

The Board finds that service connection for hypertension is not warranted because the disease was not diagnosed as essential hypertension earlier than 1988, many years after service.   

The Veteran credibly reported that he was prescribed medication to control the disease starting in 1999 which is consistent with the VA outpatient records showing an on-going disease and medication in 2002.  Therefore, the first criterion for service connection, a current disability, is met. 

The Veteran is competent and credible to report the occasions of elevated blood pressure in service as these are consistent with the service records.  However, he is not competent to determine whether the episode constituted a diagnosis of chronic hypertension as this is a complex medical matter.  Clinicians at that time did not diagnose hypertension but rather attributed the acute elevations to response to injury, marital discord, or excess alcohol use.   The Veteran contended that his blood pressure remained elevated and that he experienced a continuity of symptoms since the episode in service.  However, this is inconsistent with the records showing a return to normal pressures after the acute episode and inconsistent with the records of surgery in late 1979 that would have shown high blood pressure as an impediment or complication of surgery.  Records of acute lumbar spine symptoms in 1982 have not been obtained, but even if high blood pressure was measured and diagnosed as hypertension at that time, it would have been several years after active duty.   

The Board places greatest probative weight on the opinion of the VA physician in September 2013 who reviewed the entire history including the episode during active service and the post-service treatment to date and found that the elevations in 1979 were acute and did not meet the criteria for a diagnosis of hypertension during active service.  Although the Veteran sincerely believes that he had elevated blood pressure throughout the period of time from service until 1999 including in 1988, he did not indicate where and when it was measured or describe symptoms observable by a lay person that could indicate chronic high blood pressure sufficient to meet the accepted VA definition of the disease and its continuity since service prior to the VA diagnosis in 1988. 

The Board considered whether an additional medical opinion is necessary to determine whether any aspect of service other than the 1979 acute episode caused or aggravated the current disease.  VA must provide a medical examination or opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. McLendon, 20 Vet. App. at 83.

Here, there is competent evidence of a current disability; however there is insufficient evidence of the incurrence of a chronic disease during or within the presumptive period after service so that the second element triggering the need for an additional opinion is not met.  

The weight of the credible and probative evidence demonstrates that the Veteran's current hypertension did not manifest within one year of active service with a continuity of symptoms after service, nor is the current hypertension caused or aggravated by any aspect of service.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).
 

ORDER

As new and material evidence has been received, and to this extent only, the claim for service connection for low back strain is reopened. 

Service connection for hypertension is denied. 


REMAND

The Veteran noted during the May 2016 Board hearing that he experienced very low sex drive since he underwent a vasectomy in service and subsequent VA surgery immediately after service.  Service records confirm the conduct of the vasectomy in April 1979 and VA surgery in August 1979 to correct right testicular torsion.  VA outpatient treatment records show that he was diagnosed with erectile dysfunction and prescribed medication in 2007.  The Veteran also testified that his bilateral thigh scars and numbness above the left knee had become more severe since his last VA examination in September 1980, stating that he had no feeling in the skin around his left knee and that the scar was irritated when wearing long trousers.   

The Board refers to the criteria for a VA examination noted above.  The Veteran has been diagnosed with erectile dysfunction.  He underwent genitourinary system surgery during and immediately after service, and suggested that there is a causative relationship between the two.  Medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service.  Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  The Board finds in this case that the low threshold for a VA medical opinion on the etiology of the Veteran's erectile dysfunction is necessary to decide the claim.  

Even though the Veteran failed to report for an additional VA examination in July 2010, the duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.   See Caffrey v Brown, 6 Vet App 377, 381 (1994), see also Snuffer v Gober, 10 Vet App 400, 403 (1997).  As the Veteran credibly testified that his thigh scars and knee numbness have become more severe, an additional VA examination is necessary to decide the claim. 

The Veteran testified during the Board hearing that he was awarded SSA disability benefits for a lumbar spine disorder in March 2014.  Although generally VA is not bound by that determination, it is pertinent to the claim.  Murinczak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Because the SSA's decision and the records upon which the agency based its determination may be relevant to VA's adjudication of his pending claims, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  A request for records of SSA medical examination and adjudication of a low back disability is necessary.  

The Veteran also testified that he received VA treatment at a facility in Bay Pines, Florida in 1982 for an acute episode of low back pain and lower extremity paralysis and that he had been receiving on-going VA outpatient treatment.  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the Veteran that are dated from December 2013 to the present.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992)

Accordingly, the case is REMANDED for the following action:

1.  Request all records of VA medical care in 1982 for low back pain at the VA medical center in Bay Pines, Florida and for all outpatient treatment since December 2013 at VA facilities in Tampa and Bay Pines and associate any records received with the electronic claims file. 

2.  Request records of examination and adjudication by SSA for the Veteran's low back disability; associate any records received with the electronic claims file.  

3.  Then, schedule the Veteran for a VA examination of the severity of his service-connected bilateral thigh scars and neurological deficits of the left knee.

4.  Obtain a VA record review and medical opinion on whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current erectile dysfunction is a residual of a vasectomy and corrective surgery for right testicular torsion in 1979 or is caused or aggravated by any other aspect of active duty service or by non-service-connected disorders.  A complete rationale for the opinion is requested.  

5.  Readjudicate the appeal.    
    
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


